Citation Nr: 0425947	
Decision Date: 09/20/04    Archive Date: 09/29/04	

DOCKET NO.  02-10 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to October 6, 
1998, for the assignment of a 100 percent evaluation for 
post-traumatic stress disorder (PTSD). 

2.  Entitlement to special monthly compensation on account of 
being in need of aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2001 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, that denied the 
benefits sought on appeal.  The veteran, who had active 
service from March 1971 to March 1974, appealed those 
decisions to the BVA, and the case was referred to the Board 
for appellate review.  In September 2003, the Board returned 
the case to the RO for additional development, and the case 
was subsequently returned to the Board.  

The Board notes that one of the issues in the September 2003 
remand was phrased in terms of entitlement to an earlier 
effective date for the grant of a total disability rating for 
individual unemployability due to a service-connected 
disability.  However, that issue was incorrectly stated.  A 
review of the record discloses that the veteran has not been 
granted a total disability evaluation, but rather has been 
granted a 100 percent evaluation on a schedular basis for his 
PTSD.  As such, the Board has recharacterized the issue as 
set forth on the title page of this decision.  

Also, the Board notes that an April 2004 rating decision 
granted the veteran an earlier effective date for the 
assignment of a 100 percent evaluation for his PTSD.  That 
issue was not included in the subsequently issued 
Supplemental Statement of the Case.  Since the veteran has 
not expressed agreement or satisfaction with the effective 
date assigned by the April 2004 rating decision, or otherwise 
withdrew that issue from appellate status, the Board will 
include that issue in this decision.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

Unfortunately, the record does not reflect that the veteran 
was provided notice of the VCAA as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The Board 
acknowledges that the provisions of the VCAA were included in 
the Supplemental Statement of the Case provided to the 
veteran in this case, but the United States Court of Veterans 
Appeals for Veterans Claims (Court) has strictly construed 
the VA's obligation to provide a claimant with the 
appropriate VCAA content-complying notice.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this regard, notice 
consistent with the requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and Quartuccio must inform a claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
Furthermore, as indicated in 38 C.F.R. § 3.159(b) in what can 
be considered a fourth element of the requisite notice, the 
VA must also request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  As 
such, this procedural defect must be addressed prior to final 
appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the VA will notify 
the veteran if further action on his part is required.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should provide the veteran 
notice of the VCAA consistent with the 
requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
discussed above.

2.  The veteran should be contacted to 
ascertain whether the rating decision 
dated in April 2004, which assigned an 
effective date of October 6, 1998, for 
the assignment of a 100 percent 
evaluation for PTSD satisfies his claim 
for an earlier effective date for the 
grant of a 100 percent evaluation for 
that disability.  If the veteran is 
satisfied with that effective date he 
should be requested to submit a statement 
withdrawing that issue from appellate 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of any 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, as 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


